Citation Nr: 0105771	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant received a general (under honorable conditions) 
discharge from the U.S. Marine Corps based on service from 
January 1966 to November 1967 (with 259 days of lost time), 
and his enlistment in the U.S. Air Force from September 1969 
to February 1970 was apparently voided due to fraud.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Philadelphia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
claims file is currently under the jurisdiction of the 
Seattle RO.  In March 2000, he failed to report for a Board 
hearing at the Seattle RO, which had been scheduled at his 
request.  He has not provided any reason for his failure to 
appear for this hearing, nor has he requested another such 
hearing.  Thus, that hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d).  

The Seattle RO certified the issue of entitlement to service 
connection for a lymph node condition, including due to 
herbicide exposure in service, to the Board for review; 
however, the record reveals that the appellant failed to file 
a timely substantive appeal with respect to such issue 
following issuance of the statement of the case to him and 
his representative in June 1999.  His VA Form 9, dated in 
July 1999, pertains only to the PTSD issue listed on the 
cover page above and does not mention the claim of service 
connection for a lymph node condition.  Moreover, the 
appellant only requested reopening of service connection for 
PTSD and made no mention of any other claim in his February 
2000 statement in support of claim.  

A review of the evidentiary record currently certified by the 
RO to the Board has not disclosed any document or 
correspondence received from the appellant or his 
representative which satisfies the requirements for a timely 
substantive appeal on the issue of entitlement to service 
connection for a lymph node condition.  See 38 C.F.R. 
§ 20.202 (2000).  A timely filed substantive appeal is 
necessary to confer appellate jurisdiction on the Board 
unless the time barrier is extended for good cause under 
38 U.S.C.A. § 7105(d)(3) (West 1991).  Roy v. Brown, 
5 Vet.App. 554 (1993).  

In this case, there is no timely substantive appeal, nor was 
a request made to extend the filing deadline for good cause.  
Accordingly, the Board has no jurisdiction to review an 
appeal on the issue of entitlement to service connection for 
a lymph node condition.  Moreover, since this claim was 
denied by final rating action in February 1998 (i.e., before 
July 14, 1999) referral of this issue to the RO for review 
under Paragraph 7(b) of the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 at 2099, is not appropriate.  

The appellant is currently in receipt of VA pension benefits 
based on his reports of no countable income.  In this 
connection, the Board notes that the appellant reported to VA 
hospital personnel that he would begin to receive Social 
Security benefits beginning on December 31, 1997 (see VA 
Hospital Summary dating from December 25-31, 1997).  This 
matter is referred to the RO for appropriate further action.  


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
the Board in March 1989, and subsequent attempts by the 
appellant to reopen the claim were denied by unappealed 
rating actions in June 1989, September 1989, October 1995 and 
June 1997.  

2.  Evidence received since June 1997 is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served as a rifleman in Vietnam from July 27 to 
August 12, 1967.  During that period of approximately two 
weeks, he participated in operations against the Viet Cong in 
the vicinity of Dong Ha and in Operation King Fisher.  On 
August 10, 1967, he was evaluated by a physician for a 
several-months history of nervousness; he was described as 
being "scared to death" and indicated that he believed he 
would do OK in a rear area.  The provisional diagnosis was 
fear state.  Thereafter, he was referred for psychiatric 
evaluation because of poor work performance, sullenest, 
irritability, and a "defective attitude."  He was then 
evacuated through the Philippines and Japan to the United 
States for further psychiatric evaluation which resulted in 
an initial diagnosis of an inadequate personality with 
sociopathic traits, later revised by a medical board to a 
passive-aggressive personality disorder.  

There is no objective evidence of record indicating that the 
appellant ever engaged in combat with the enemy.  For 
example, although he was issued the Vietnam Service Medal 
(indicating his presence in Vietnam), he did not receive any 
military award or decoration for valor, for combat wounds or 
which otherwise might indicate combat with the enemy.  

The appellant has occasionally been diagnosed with PTSD in 
the past, although these diagnoses appear to be based 
primarily on an uncritical acceptance of exaggerated and 
sometimes flatly untrue statements by the appellant 
concerning his alleged (and unverified) combat experiences in 
Vietnam and other unverified stressor events in service.  
Other, more reliable psychiatric diagnoses reflected by the 
evidence include alcohol dependence, polysubstance 
dependence, a personality disorder, an adjustment disorder, a 
mood disorder and schizophrenia.  

Entitlement to service connection for PTSD was denied by the 
Board in March 1989.  Among its other findings and 
conclusions, the Board noted at that time that many of the 
appellant's so-called PTSD symptoms were clearly shown to 
have had their onset during his childhood.  Subsequent 
attempts by the appellant to reopen this claim were denied by 
unappealed rating actions in June 1989, September 1989, 
October 1995 and June 1997.  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The above definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit, where it was commented that, 
under this standard, the new evidence must merely "contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where 
it will not eventually convince [VA] to alter its rating 
decision."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 
1998).  

Evidence received since the last administratively final 
denial of the claim includes VA medical records documenting 
the appellant's ongoing treatment for severe psychiatric 
problems, variously diagnosed.  Also included is a report of 
an extensive VA examination of the appellant by two VA staff 
psychiatrists in February 1998, both of whom concluded, after 
reviewing the extensive historical material contained within 
the claims file as well as interviewing the appellant, that a 
diagnosis of PTSD was not warranted.  It is true that this 
medical opinion concurs with the earlier reported opinion of 
another VA psychiatrist who had examined the appellant in 
May-June 1982.  However, the effect of this new medical 
evidence is not merely cumulative, as the RO indicated; 
rather, it corroborates the earlier medical opinion, 
providing the joint medical conclusion reached by all three 
psychiatrists at different times with even more probative 
weight.  See Paller v. Principi, 3 Vet. App. 535 (1992).  
Thus, the Board concludes that the new evidence of record, 
especially the report of February 1998 VA psychiatric 
evaluation of the appellant, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, thereby constituting new and material evidence.  
Accordingly, the claim is reopened.  


ORDER

To the extent indicated above, the appeal is granted.  


REMAND

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000 became law.  Among other things, it abolishes the 
threshold requirement for a well-grounded claim and 
establishes new criteria and procedures for VA's duty to 
assist claimants in the development of the evidence necessary 
to substantiate their claims. Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §5103A).  As the RO 
has not yet considered whether any additional notification or 
development is required under VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a final decision on the reopened claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the issue on appeal is remanded for the 
following action:

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any other pertinent guidance that 
is subsequently provided.  

2.  The RO should next readjudicate the 
reopened claim seeking service connection 
for PTSD.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 



